UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted November 2, 2006*
                              Decided December 13, 2006

                                         Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

No. 05-4527

LUIS VASQUEZ,                              Appeal from the United States District
     Plaintiff-Appellant,                  Court for the Western District of Wisconsin

      v.                                   No. 05-C-528-C

MATTHEW J. FRANK, et al.,                  Barbara B. Crabb, Chief Judge.
    Defendants-Appellees.

                                       ORDER

       Wisconsin inmate Luis Vasquez claims in this action under 42 U.S.C. § 1983
that prison officials repeatedly violated his constitutional rights in connection with
the conditions of his confinement. He seeks damages and injunctive relief. The
district court dismissed the complaint at initial screening. See 28 U.S.C. § 1915A.
Vasquez appeals.


      *
       The appellees have notified this court that they were never served with
process in the district court and will not file a brief or otherwise participate in this
appeal. After examining the appellant’s brief and the record, we have concluded
that oral argument is unnecessary. Accordingly, the appeal is submitted on the
appellant’s brief and the record. See Fed. R. App. P. 34(a)(2).
No. 05-4527                                                                     Page 2

        For present purposes we accept the allegations in his complaint as true, see
Zimmerman v. Tribble, 226 F.3d 568, 571 (7th Cir. 2000). Although most of his
claims have no merit even under that generous approach, two call for discussion.
Vasquez suffers from emotional distress, depression, anxiety, and “other
psychological problems.” From December 2002 until March 2006 he was confined in
the Health and Segregation Complex at the Waupun Correctional Institution. In the
first of the claims we have identified, Vasquez alleges that his cell in segregation
was illuminated 24 hours a day. Although he was able to lower the lighting, he
could not turn it off completely. He alleges that the constant illumination
aggravated his mental illness and caused him to suffer from insomnia, migraines,
eye pain, and blurry vision. Even though he received medications to fight the
headaches and psychological effects, prison officials would not allow him to
extinguish the light. In his second claim, Vasquez alleges that his cell was dusty as
a result of poor ventilation, the air was stale, and the temperature was too hot in
the summer. As a result, he says, he coughed up blood and experienced nose bleeds,
heat exhaustion, dizziness, and insomnia. The excessive heat also “increase[d] the
interaction, adverse reactions, and side effects” of his psychotropic medications. He
filed grievances and told medical personnel about these conditions, but prison
officials did not rectify the problem for over three years.

       The district court dismissed these claims along with the rest of Vasquez’s
complaint. The court reasoned that Vasquez’s constitutional claim about the
illumination in his cell cannot succeed because in another lawsuit involving a
different plaintiff the court found that the lighting in the Health and Segregation
Complex at Waupun does not violate the Eighth Amendment. See King v. Frank,
371 F. Supp. 2d 977, 985 (W.D. Wis. 2005). The court also reasoned that Vasquez
failed to state a claim concerning the ventilation because, in the court’s view, it
defied “common sense to assume” that poor ventilation had caused Vasquez to
expectorate blood or bleed from the nose and because Vasquez did not “allege that
the temperatures were so excessive that they posed a serious risk to his health.”

       Although we agree with the district court that most of Vasquez’s complaint
either fails to state a claim or is pleaded with enough factual detail to say with
certainty that he pleaded himself out of court, we cannot sustain the court’s
resolution of the two claims we have discussed. A district court may strongly
suspect that an inmate’s claims lack merit, but that is not a legitimate ground for
dismissal under § 1915A. Simpson v. Nickel, 450 F.3d 303, 307 (7th Cir. 2006);
Loubser v. Thacker, 440 F.3d 439, 441 (7th Cir. 2006). A complaint is sufficient if it
gives notice of the plaintiff’s claims. Simpson, 450 F.3d at 306. It cannot be
dismissed for failure to state a claim unless “it appears beyond doubt that the
plaintiff can prove no set of facts that would entitle him to relief,” Marshall v.
Knight, 445 F.3d 965, 968 (7th Cir. 2006).
No. 05-4527                                                                     Page 3

       Vasquez’s allegations about the lighting and air quality in his cell are not so
fantastical that the district court could dismiss them out of hand. Prison officials
violate the Eighth Amendment when they deliberately ignore a serious medical
condition, see Estelle v. Gamble, 429 U.S. 97, 104-05 (1976), or create “an
unreasonable risk of serious damage” to an inmate’s future health, Helling v.
McKinney, 509 U.S. 25, 35 (1993); see Alvarado v. Litscher, 267 F.3d 648, 651 (7th
Cir. 2001). Vasquez alleged that he is mentally ill and that the constant
illumination in his cell aggravated his mental illness, caused him headaches, and
prevented him from sleeping. Prison officials were aware of these adverse reactions
but refused to extinguish the light. We have acknowledged that constant cell
illumination may inflict severe suffering on mentally ill inmates. See Scarver v.
Litscher, 434 F.3d 972, 974 (7th Cir. 2006); see also Keenan v. Hall, 83 F.3d 1083,
1090-91 (9th Cir. 1996). And his claim is not barred merely because the district
court decided the same issue in an unrelated case in which Vasquez was not a
party. See Blonder-Tongue Lab., Inc. v. Univ. of Ill. Found., 402 U.S. 313, 329
(1971) (explaining that due process prohibits barring a litigant who was not a party
to a prior action from litigating the identical issue despite existing decisions on the
issue that are contrary to the litigant’s position). Thus Vasquez stated a claim
concerning the lighting in his cell. Vasquez’s allegations that the poor ventilation in
his cell caused him to suffer adverse effects from stagnant air and excessive heat,
and that the prison officials were aware of the conditions and the adverse effect on
his health but did nothing to correct the ventilation problem, also were enough to
survive initial screening. See Scarver, 434 F.3d at 974-75; see also Keenan, 83 F.3d
at 1090.

       Although injunctive relief is no longer necessary or appropriate because
documents submitted by Vasquez with his supplemental brief to this court indicate
that he has been released from segregation, he may still be entitled to damages.
There will come a time in this litigation when Vasquez will be required to set forth
specific facts, but dismissal under 28 U.S.C. § 1915A was premature. Accordingly,
we VACATE the judgment as to Vasquez’s Eighth Amendment claims concerning
the cell lighting and ventilation and REMAND for further proceedings on those
claims. In all other respects the judgment is AFFIRMED. In light of our decision,
Vasquez has not incurred a strike under 28 U.S.C. § 1915(g).